 

   

  

ASTLEBERR

FINANCIAL SERVICES GROUP LLE
“Your World of Opportunity”

January 14, 2018

Scoit P. Strachak
625 Casa Loma Blvd #207
Boynton Beach, FL 33435

SCOTT P. STROCHAK WELCOME TO CASTLEBERRY FINANCIAL SERVICES GROUP, LLC

 

Dear Mr. Strochak,

lt is with great pleasure that | welcome you as our Sr. Executive Vice President and Director of Alternative
Investments of Castleberry Financial Services Group, LLC. | am very pleased that you have chosen to
accept our offer of employment and know that this is the beginning of a mutually beneficial relationship.

With your expertise and knowledge in your field we are confident that our company will become that
household name soon,

Once again, welcome to Castleberry Financial Services Group, LLC

  

Pres Chief Operations Officer
561-657-3588
jonathon@castleberryfinancialservices.com

CASTLEBERRY FINANCIAL SERVICES GROUP LLC
12794 FROEST HILL BLVD SUITE 10 DEFENDANT’S
WELLINGTON, FL 33414 EXHIBIT
PH; 877-640-9393 4
CASTLEBERRYFINANCIALSERVICES.COM

 

me me ee ee ee
